Citation Nr: 0434147	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  00-18 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1966, and again from July 1967 to February 1982.  His first 
period of service included a tour of duty in the Republic of 
Vietnam.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, among other things, denied the 
benefit sought on appeal.  

The Board notes that the veteran's representative stated in 
its September 2004 Brief that the veteran submitted a VA Form 
9 (Appeal to Board of Veterans' Appeals) directly to the 
Board in June 2004 concerning the evaluation of "orthopedic 
and neurological conditions".  The veteran's June 2004 
submission, however, is not on a VA Form 9; moreover, it 
concerns only the claim of entitlement to service connection 
for post-traumatic stress disorder and was submitted, with 
duplicate evidence, to address the representative's May 2004 
statement concerning that issue.  The record before the Board 
contains no evidence that the issues addressed in the RO's 
May 2004 Statement of the Case have been perfected for 
appeal.  As such, the only issue properly before the Board 
for appellate consideration is as set forth on the title page 
of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was granted service connection for a dysthymic 
disorder in August 1982.  He now seeks service connection for 
post-traumatic stress disorder, asserting that the 
psychiatric disorder originally diagnosed was actually post-
traumatic stress disorder due to stressful events experienced 
during his service in the Republic of Vietnam.  

In September 2000, the veteran submitted descriptions of his 
in-service stressors, including statements that the aircraft 
transporting him from Saigon to Bac Lue IV Corps Headquarters 
on December 24, 1963 came under enemy attack and that he 
experienced a mortar attack that same evening.  
Unfortunately, the RO has not made an attempt to verify the 
events that were specifically described by the veteran.  It 
is also important to note that the veteran is treated at a VA 
medical center for post-traumatic stress disorder, but upon 
VA examinations he has not been found to meet criteria for a 
diagnosis of post-traumatic stress disorder; the VA 
examination reports do not include comments about the events 
described by the veteran to have been personally experienced 
on December 24, 1963.

Accordingly, because the veteran has been diagnosed as having 
and is treated for post-traumatic stress disorder, the Board 
finds that additional development of the alleged in-service 
stressors must be performed before an appellate decision may 
be rendered.  Additional development of the medical record 
may also be necessary.  The veteran is hereby notified that 
it is his responsibility to report for scheduled examinations 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should attempt to verify the 
in-service stressors described with 
specificity by the veteran, including 
being under enemy fire on December 24, 
1963.  If additional information is 
needed for the attempted verification of 
these stressors, the RO should 
specifically request such information.  
If the RO does not contact the Center for 
Unit Records Research (CURR) and request 
verification of the alleged stressors, 
the reason(s) for the decision not to 
contact CURR should be documented in the 
veteran's claims folder.  Any response(s) 
received from CURR should be associated 
with the veteran's claims folder.

2.  If any reported stressors are 
verified, the RO should schedule the 
veteran for a psychiatric examination to 
determine if criteria for a diagnosis of 
post-traumatic stress disorder are met 
and, if so, whether the diagnosed post-
traumatic stress disorder is a result of 
experiences during active service.  The 
RO must provide the examiner with a 
summary of any verified stressors and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor resulted in 
current psychiatric symptoms.  The 
examiner should be requested to review 
the veteran's claims folder, examine the 
veteran, render all appropriate diagnoses 
and opine as to the relationship, if any, 
a diagnosis of post-traumatic stress 
disorder may have with the veteran's 
prior (and possibly current) diagnosis of 
dysthymic disorder.  The examiner should 
be requested to comment on the treatment 
diagnosis of post-traumatic stress 
disorder no matter what diagnoses are 
rendered by the examiner.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




